Case 2:20-mj-00633-VCF Document 18
                                19 Filed 08/16/21 Page 3
                                                       1 of 4
                                                            2




                                                 8/16/2021




                              ORDER GRANTING STIPULATION TO
                              CONTINUE BENCH TRIAL
         Case 2:20-mj-00633-VCF Document 18
                                         19 Filed 08/16/21 Page 4
                                                                2 of 4
                                                                     2




9:00                   December 1, 2021 at 9:00 am in LV Courtroom 3D before Magistrate Judge

Cam Ferenbach.



                  16               August
